Exhibit 10.8

 

Delaware North Companies, Inc.

Target Incentive Plan Document

 

Plan Objective

 

The purpose of the incentive plan (hereinafter referred to as the “incentive
plan”) is to provide an opportunity through which the company can reward the
performance of eligible associates for achievement of financial and business
objectives.

 

Definitions

 

“Incentive” means an award, with adjustments (if any), paid pursuant to the
provisions of the incentive plan.

 

“Financial Plan Target” means the financial measure that actual financial
results will be compared to for purposes of determining incentive eligibility.
The financial plan target is the annual financial plan developed by the
subsidiary, unit or department for the applicable plan year, approved by the
applicable level of management. DNC corporate finance will review any necessary
adjustments to the financial plan target during the plan year based on new
business, loss of business, or other extraordinary circumstances. Senior
management will approve any adjustments to the financial plan target. If a new
unit is acquired during a calendar year and no approved profit plan has been
prepared for that unit, a pro-forma for the new unit will be used for the
remainder of that calendar year, and bonus compensation will be calculated based
on the year-end financial results of the unit compared to the pro-forma.

 

“Committee” means the compensation committee consisting of members of the board
of directors.

 

“Eligible Associates” are associates working in the positions that have been
approved by the committee as incentive eligible.

 

“Plan Year” means the 12-month period beginning January 1st and ending December
31st.

 

“Eligible Compensation” means base salary as of December 31st of the plan year.

 

“Retirement” means an eligible associate who terminates employment with a
minimum age of 65 and at least five years of service or 55 with at least 10
years of service and does not accept employment with another employer.

 

“Incentive Target” is that percentage of an associate’s eligible compensation,
which will be partially or fully paid if financial and business objectives are
achieved at the levels pre-established by the committee.

 

 

 

 

Page 1 of 4

Issued June 2004

 

--------------------------------------------------------------------------------


 

 

 

Administration of the Incentive Plan

 

The committee has the sole authority to interpret and administer the incentive
plan in accordance with determinations adopted by it.

 

Eligibility

 

Eligibility to participate in the incentive plan is limited to associates
employed in positions that have been approved by the committee as incentive
eligible.

 

Eligible associates must be actively employed on the day the incentive is paid
out (on or about March 15th of the year following the plan year) to receive an
incentive payment. Eligible associates who are hired, promoted, or transferred
during the plan year into an incentive eligible position may be awarded a
pro-rata incentive payment earned during the plan year based upon full months of
service in the eligible position during the plan year. An associate who is on an
approved leave of absence will receive payment upon return to work.

 

Eligible associates must be employed in the current incentive eligible position
for at least sixty (60) days in the plan year to be eligible for a pro-rata
payment.

 

An associate who is eligible for retirement and retires during the plan year
will be eligible to receive a pro-rata incentive payment earned during that plan
year based on the number of full months he or she was employed during the plan
year.

 

Eligible associates who are on an approved leave of absence during the plan year
will be eligible for pro-rata incentive payment based on full months of service
during the plan year unless otherwise prohibited by law.

 

The pro-rata incentive for full months of service will be calculated according
to the following schedule:

 

Full Months of Service

 

Hired or Promoted

 

Retirement or Leave of Absence

January

 

100% of target

 

8% of target

February

 

92% of target

 

17% of target

March

 

83% of target

 

25% of target

April

 

75% of target

 

33% of target

May

 

67% of target

 

42% of target

June

 

58% of target

 

50% of target

July

 

50% of target

 

58% of target

August

 

42% of target

 

67% of target

September

 

33% of target

 

75% of target

October

 

25% of target

 

83% of target

November

 

17% of target

 

92% of target

December

 

0% of target

 

100% of target

 

 

 

Page 2 of 4

 

 

 

--------------------------------------------------------------------------------

 


 

An eligible associate who transfers into a position with a different incentive
target will be eligible for a pro-rata incentive based on the number of months
in each eligible position in accordance with the schedule above. If a transfer
occurs mid-month, the incentive target for the position that the associate was
in the majority of the days in the month will apply for that month.

 

An eligible associate who transfers into a position that is not incentive
eligible will be eligible for a pro-rata incentive based on the number of full
months of service in the eligible position during the plan year in accordance
with the schedule above.

 

Eligible associates who are on a corrective counseling plan may not be eligible
for an incentive payment based on the nature and severity of the issue.
Associates that have received an indefinite counseling in the plan year for
which the incentive is being paid, or in the period following the plan year
before payment is made, will not be eligible for an incentive payment.

 

Additionally, evidence of any lack of compliance with a law, regulation, policy
or accounting standard will result in a reduction or elimination of an
associate’s incentive payment based on the compensation committee’s assessment
of the issue, the eligible associate’s culpability, and potential exposure to
DNC. Issue of the above nature not reported in a voluntary manner will be more
heavily weighted.

 

Associate Incentive Potential

 

Incentive targets will be recommended by home office human resources and
approved by the committee.

 

Incentive Measurement

 

Senior management will provide guidance annually on business strategies from
which financial and business objectives will be developed for each incentive
eligible associate. The immediate manager of each eligible associate will be
responsible for ensuring that financial and business objectives are established
based on senior management’s direction and that performance against those
objectives is measured.

 

The weight of financial and business objectives for purposes of incentive
eligibility may change annually based on business strategies.

 

Calculation of Associate Incentive Payments

 

Payment for achievement of financial objectives will be calculated using a
pre-determined minimum threshold and scale of actual performance relative to the
financial plan target for the eligible associate’s financial scope of
responsibility. The committee may approve other financial objectives and metrics
for specific positions based on business objectives. The corporate finance group
will review the calculation of actual performance to financial

 

 

Page 3 of 4

 

 

 

--------------------------------------------------------------------------------


 

plan target for each department, subsidiary, business unit or group prior to
senior management’s approval of payment for financial objective achievement.

 

The eligible associate’s immediate manager will evaluate payment for business
objectives using the pre-determined metrics approved by senior management.

 

Based upon the assessment of actual performance relative to the financial and
business objectives, a recommended incentive payment will be calculated,
approved by the next two levels of management, and submitted to the committee
for final approval. The committee has the sole discretion to approve or adjust
the amount. Decisions made by the committee are final and binding.

 

Method of Incentive Payment

 

The incentive payment will be calculated based upon a percentage of eligible
compensation and will be paid in a lump sum after the completion of the annual
audit, on or about March 15th of the year following the plan year.

 

All incentive payments will be subject to applicable tax and withholdings.

 

Effect of Benefit Plans

 

Approved incentive amounts will not be included in the computation of health &
welfare or 401(k) benefits unless otherwise stated in a benefit plan document or
as required by statute.

 

Determinations of the Committee

 

The committee will, subject to the provisions of the incentive plan, establish
processes and make determinations and will take such other action in connection
with or in relation to accomplishing the objectives of the incentive plan, as it
deems necessary or advisable.

 

Amendment and Termination

 

The committee reserves the rights to suspend, amend or terminate the incentive
plan at any time without prior consent or notification to participants.

 

 

Page 4 of 4

 

 

 

--------------------------------------------------------------------------------

 